DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because of the following.  
In Fig. 2, the label “airfoil” should be changed to “hydrofoil”
The lines used in illustrate the foil are faded and would not print with satisfactory detail in the printed patent. Applicant is requested to provide a replacement Fig 2 in which the lines and numbers are well defined, universally thick and sufficiently dark.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 are rejected for being in a narrative form and replete with indefinite language. Each claim must be presented in “one sentence” form only. When the claim contains several limitations, all such limitations must be separated by a comma and/or a semicolon, and must conclude with only a single period at the end of the claim. The claims, as currently phrased, comprise multiple periods. For example, see lines 10, 12 and 14 in claim 1, each of which ends in a period. Please review the format of the claims in the patent(s) cited for understanding proper form of the claim.
In the independent claim 1
On line 5, the limitation “at least one of the said wings” renders the claim indefinite. It is not sufficiently clear if it is same or different from the “at least one wing” set forth in the preceding line 4. Changing “at least one of the said wings” to –said at least one wing– would overcome this rejection.

On line 7, the limitation “the long axis” renders the claim indefinite. It is not sufficiently clear if it is same or different from the “longitudinal axis” set forth on line 2 of the claim.
On line 9, the limitation “Said wing’s or wings’ front end and back end” renders the claim indefinite. It is not sufficiently clear if such wings and ends are same or different from the “at least one wing” and the “front end and back end” set forth on line 4 of the claim. Changing this limitation to – the front end and the back end of said at least one wing– would overcome this rejection.
On line 11, the limitation “Said wing’s or wings’ front end and back end” renders the claim indefinite. It is not sufficiently clear if such wings and ends are same or different from the “at least one wing” and the “front end and back end” set forth on line 4 of the claim. Changing this limitation to – the front end and the back end of said at least one wing– would overcome this rejection.
On line 14, the limitation “said wings” renders the claim indefinite. It is not sufficiently clear if it is same or different from the “at least one wing” set forth on line 4 of the claim.

In the dependent claim 2
On line 2, the limitation “a rigid elongated platform” renders the claim indefinite. It is not sufficiently clear if it is same or different from “a rigid elongated platform” set forth on line 2 of the preceding claim 1. Applicant is reminded that the limitations recited in the preceding claim should not be repeated in the dependent claim.
On line 4, the limitation “a wing” renders the claim indefinite. It is not sufficiently clear if it is same or different from “a wing” set forth on line 4 of the preceding claim 1. As noted above, the limitations recited in the preceding claim should not be repeated in the dependent claim.

On lines 18, 20, 22, 24, the limitation “Said wing” renders the claim indefinite. It is not sufficiently clear whether it is the wing set forth on line 4 of the claim, or the stabilizer wing set forth on line 6 of the claim. Also, how are they different from the “at least one wing” set forth in the preceding claim 1?

In the dependent claim 3
On line 2, the limitation “a rigid elongated platform” renders the claim indefinite. It is not sufficiently clear if it is same or different from “a rigid elongated platform” set forth on line 2 of the preceding claim 1. As noted above, the limitations of the preceding claim should not be repeated in the dependent claim.
On line 4, the limitation “a wing” renders the claim indefinite. It is not sufficiently clear if it is same or different from “a wing” set forth on line 4 of the preceding claim 1. 
On lines 6 and 8, the limitation “a fuselage” and “a streamlined strut” renders the claim indefinite. Their relationship with the “connecting means” recited in the preceding claim 1 is not sufficiently clear. Are the fuselage and the strut independent or a part of the connecting means?
On lines 17, 19, 20, 22, 24, the limitation “Said wing” renders the claim indefinite. It is not sufficiently clear how are they different from the “at least one wing” set forth in the preceding claim 1?

In the dependent claim 4
On line 2, the limitation “a rigid elongated platform” renders the claim indefinite. It is not sufficiently clear if it is same or different from “a rigid elongated platform” set forth on line 2 of 
On line 4, the limitation “a wing” renders the claim indefinite. It is not sufficiently clear if it is same or different from “a wing” set forth on line 4 of the preceding claim 1. 
On lines 7 and 9, the limitation “a fuselage” and “a streamlined strut” renders the claim indefinite. Their relationship with the “connecting means” recited in the preceding claim 1 is not sufficiently clear. Are the fuselage and the strut independent or a part of the connecting means?
On lines 18, 20, 21, 22, 23, the limitation “Said wing” renders the claim indefinite. It is not sufficiently clear whether it is the wing set forth on line 4 of the claim, or the stabilizer wing set forth on line 6 of the claim. Also, how are they different from the “at least one wing” set forth in the preceding claim 1?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Woolley et al (US 5,100,354 A) in view of Gornstein et al. (US 3,946,688 A. 
Woolley et al show a hydrofoil surfboard (Fig 1) that supports a human rider, comprising: a rigid elongated platform [13] having a longitudinal central axis and a front end and a back end and a top surface and a bottom surface; at least one wing [37] having a center axis, and a front end and back end; a connecting mechanism with a fuselage [31] and a streamlined strut [29], and a rear stabilizer wing [39], wherein the at least one wing is situated below and 
Woolley et al., however, do not disclose the at least one wing having a reflexed mean camber line.
Gornstein et al. disclose a hydrofoil or wing having a reflexed mean camber line (Fig 8). The mean camber line is an imaginary line which lies halfway between the upper surface and lower surface of the hydrofoil and intersects the chord line at the leading and trailing edges. Although not expressly disclosed, it is apparent in Fig 8 that the mean camber line first curves down and then curves back up near the trailing edge, thereby following a reflexed mean camber line profile.
It would have been obvious to a person skilled in the art before the effective filing date of the invention to provide the hydrofoil or wing of Woolley et al. with a reflexed mean camber profile, as taught by Gornstein et al. Having such an arrangement would have provided a highly responsive hydrofoil that would have remained stable under diverse operational conditions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shen (US 5551369), Phillips (US 3697193), Turnbull (US 0934771) and GB 2308836 (see Fig 11) each discloses a wing having a reflexed mean camber line.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689. The examiner can normally be reached 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJAY VASUDEVA/Primary Examiner, Art Unit 3617